ORDER

PER CURIAM.
AND NOW, this 10th day of December, 2002, Joseph F. Muto having been disbarred from the practice of law in the State of New York by Order of the Supreme Court of New York, Appellate Division, First Judicial Department, filed March 19, 2002; the said Joseph F. Muto having been directed on September 4, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Joseph F. Muto is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.